   Case 2:18-cr-00365-JNP-BCW Document 450 Filed 07/18/19 Page 1 of 18




JOHN W. HUBER, United States Attorney (#7226)
ARTHUR J. EWENCZYK, Special Assistant United States Attorney (NY #5263785)
LESLIE A. GOEMAA T, Special Assistant United States Attorney (MA #676695)
RICHARD M. ROLWING, Special Assistant United States Attorney (OH #0062368)
JOHN E. SULLIVAN, Senior Litigation Counsel, Tax Division (WI #1018849)
Attorneys for the United States of America
l 11 South Main Street, # 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
Email: mthurj.ewenczyk@usdoj.gov
       leslie.a.goemaat@usdoj.gov
       richard.m.rolwing@usdoj.gov
       john.e.sullivan@usdoj.gov


                         IN THE UNITED STATES DISTRICT COURT

                          DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,                            Case No. 2:18-CR-365-JNP-BCW

                       Plaintiff,

       v.                                            STATEMENT BY DEFENDANT IN
                                                     ADVANCE OF PLEA OF GUILTY
SALLY LOUISE KINGSTON                                AND PLEA AGREEMENT PURSUANT
                                                     TO FED. R. CRIM. P. l l(c)(l)(C)
                       Defendant.

                                                     District Judge Jill N. Parrish
                                                     Magistrate Judge Brooke C. Wells




       I hereby acknowledge and certify that I have been advised of and that I understand the
following facts and rights, and that I have had the assistance of counsel in reviewing, explaining,
and entering into this agreement:

        I.     As part of this agreement with the United States of America ("United States"), I
intend to plead guilty to Counts 1and23 of the Second Superseding Indictment, ECF 135. My
attorney has explained the nature of the charges against me, and I have had an oppottunity to
   Case 2:18-cr-00365-JNP-BCW Document 450 Filed 07/18/19 Page 2 of 18




discuss the nature of the charges with my attorney. I understand the charges and what the United
States is required to prove in order to convict me.

           (a) The elements of Count 1 are:

              1.   First: two or more persons agreed to commit mail fraud in violation of 18
                   U.S.C. § 1341, the elements of which are:

                    I. First: the defendant devised or intended to devise a scheme to defraud, as
                       alleged in the indictment;

                   2. Second: the defendant acted with specific intent to defraud;

                   3. Third: the defendant mailed something, or caused another person to mail
                      something, through the United States Postal Service or a private or
                      commercial interstate carrier for the purpose of carrying out the scheme;

                   4. Fourth: the scheme employed false or fraudulent pretenses,
                      representations, or promises that were material.

             n. Second: the defendant knew the essential objective of the conspiracy;

            iii. Third: the defendant knowingly and voluntarily involved herself in the
                 conspiracy; and

             iv. Fourth: there was interdependence among the members of the conspiracy.

          (b) The elements of Count 23 are:

              i. First: two or more persons agreed to commit concealment money laundering in
                 violation of 18 U.S.C. § 1956(a)(l)(B)(i), the elements of which are:

                   1. First: the defendant conducted or attempted to conduct a financial
                      transaction;

                   2. Second: the financial transaction involved the proceeds of the mail fraud
                      scheme alleged in Count I of the indictment;

                   3. Third: the defendant knew that the propetty involved in the financial
                      transaction represented the proceeds of some form of unlawful activity;
                      and

                   4. Fourth: the defendant conducted or attempted to conduct the financial
                      transaction knowing that it was designed in whole or in part to conceal or
                      disguise the nature, location, source, ownership, or control of the proceeds

                                                2
   Case 2:18-cr-00365-JNP-BCW Document 450 Filed 07/18/19 Page 3 of 18




                        of unlawful activity.

              11.   Second: the defendant knew the essential objective of the conspiracy;

             iii. Third: the defendant knowingly and voluntarily involved himself or herself in
                  the conspiracy; and

             iv. Fourth: there was interdependence among the members of the conspiracy, that
                 is, the members, in some way or manner, intended to act together for their
                 shared mutual benefit within the scope of the conspiracy charged.

        2.      I know that the maximum possible penalty provided by law for Count 1 of the
Second Superseding Indictment, a violation of 18 U.S.C. § 1349, is a term of imprisonment of 20
years, a fine of $250,000 or twice the gross gain or loss, a term of supervised release of 3 years,
and any applicable forfeiture. I understand that ifI violate a term or condition of supervised
release, I can be returned to prison for the length of time provided in 18 U.S.C. § 3583(e)(3). I
know that the maximum possible penalty provided by law for Count 23 of the Second
Superseding Indictment, a violation of 18 U.S.C. § 1956(h), is a term of imprisonment of20
years, a fine of$500,000 or twice the value of the propetiy involved, a term of supervised release
of 3 years, and any applicable forfeiture.

           a. Additionally, I know the Court is reqnired to impose an assessment in the amount
of $100 for each offense of conviction, pursuant to 18 U.S.C. § 3013. Fmihermore, restitution to
the victim of my offenses shall be ordered pursuant to 18 U.S.C. § 3663A.

           b. I understand that, ifI am not a United States citizen, I may be removed from the
United States, denied citizenship, and denied admission to the United States in the future.

        3.      I know that the sentencing procedures in this case and the ultimate sentence will
be determined pursuant to 18 U.S.C. § 3553(a), and that the Court must consider, but is not
bound by, the United States Sentencing Guidelines, in determining my sentence. I have discussed
these procedures with my attorney. I also know that the final calculation of my sentence by the
Court may differ from any calculation the United States, my attorney, or I may have made, and I
will not be able to withdraw my plea if this occurs. However, because my plea of guilty is being
entered pursuant to Rule l l(c)(l)(C), as explained below, I know that I will be able to withdraw
my plea ifthe Court docs not accept the terms of this agreement.

       4.      I stipulate to the following United States Sentencing Guidelines calculation, and
understand that this stipulation is not binding on the Court:

 Base offense level per § 2S I. I (a)(!) and § 2B I. I (a)(!) and                     37
 § 2B I. I b I P intended fraud loss more than $550 million :
 Two-level enhancement for conviction under 18 U.S.C. § 1956 pursuant                 +2
 to§ 2Sl.l(b)(2)(B):
 Two-level enhancement for so histicatcd means                                        +2
                                                 3
   Case 2:18-cr-00365-JNP-BCW Document 450 Filed 07/18/19 Page 4 of 18




        I reserve the right to argue as to acceptance of responsibility per § 3El .1 and role in the
offense per§ 3B I.

        5.    I know that I can be represented by an attorney at evety stage of the proceeding,
and I know that if I cannot afford an attorney, one will be appointed to represent me.

      6.      I know that I have a right to plead "Not Guilty" or maintain my earlier plea of
"Not Guilty" and can have a trial on the charges against me.

        7.       I know that I have a right to a trial by jmy, and I know that ifI stand trial by a
jury:

             a. I have a right to the assistance of counsel at every stage of the proceeding.

             b. I have a right to see and observe the witnesses who testify against me.

             c. My attorney can cross-examine all witnesses who testify against me.

           d. I can call witnesses to testify at trial, and I can obtain subpoenas to require the
attendance and testimony of those witnesses. IfI cam1ot afford to pay for the appearance ofa
witness and mileage fees, the United States will pay them.

             e. I cannot be forced to incriminate myself, and I do not have to testify at any trial.

          f. If I do not want to testify, the jury will be told that no inference adverse to me
may be drawn from my election not to testify.

           g. The United States must prove each and every element of the offense charged
against me beyond a reasonable doubt.

             h. It requires a unanimous verdict of a jmy to convict me.

           i. IfI were to be convicted, I could appeal, and ifI could not afford to appeal, the
United States would pay the costs of the appeal, including the services of appointed counsel.

        8.      If I plead guilty, I will not have a trial of any kind.

       9.      I know that 18 U.S.C. § 3742(c)(l) sets forth the circumstances under which I
may appeal my sentence. However, fully understanding my right to appeal my sentence, and in
consideration of the concessions and/or commitments made by the United States in this plea
agreement, I knowingly, voluntarily and expressly waive my right to appeal as set forth in
paragraph 12 below.

        I 0.   I know that under a plea of guilty the judge may ask me questions under oath
about the offense. The questions, if asked on the record and in the presence of counsel, must be
answered truthfully and, if I give false answers, I can be prosecuted for pe1jury.

                                                    4
   Case 2:18-cr-00365-JNP-BCW Document 450 Filed 07/18/19 Page 5 of 18




       11.     I stipulate and agree that the following facts accurately describe my conduct.
These facts provide a basis for the Court to accept my guilty plea:

        At all times relevant to the charges alleged in the Indictment, I was married to Jacob
Kingston and was an employee of either Washakie Renewable Energy ("WRE") or United Fuel
Supply ("UFS"), which was its sister company. At all relevant times, I worked in roles and on
tasks assigned by Jacob Kingston, including working as the compliance officer ofWRE. I was
not involved in or privy to every aspect of Washakie Renewable Energy because, among other
things, I was not present because I was on maternity leave at times. However, at all times during
my employment at WRE/UFS and at all relevant times during the indictment when I was
performing any task relevant to WRE/UFS I did so at the direction of and with the full
knowledge of at least Jacob Kingston. At times, I also coordinated with and took direction from
Rachel Kingston and Isaiah Kingston, who also worked for WRE/UFS.

        In the summer of2013, I was in a meeting with Jacob Kingston and another person
named Dery! Leon. I recall a discussion that took place during that meeting about fuel being sold
between WRE/UFS and entities owned by Dery! Leon, including at least Catan Trading
Corporation ("Catan") and Skinny Crow Music ("SCM"). Sh01tly thereafter, in or about August
2013, De1yl Leon was present at the offices of WRE/UFS in Utah. Jacob Kingston asked me to
make invoices on behalf ofDeryl's company Catan Trading Company that billed Washakie
Renewable Energy for the sale ofBIOO Biodiesel fuel from Catan to WRE. These invoices had
dates from May I, 2013 to around July 9, 2013. At the time I made these invoices I knew that
they were backdated because I was preparing them as much as three months after the dates
reflected on the invoices. The numbers on the invoices, including the dates and amounts of
biodiesel, were given to me by Dery! Leon. Jacob Kingston participated in giving me or De1yl
Leon information to create the invoices.

        Approximately a month later, De1yl Leon provided me with a document that purported to
summarize the gallons of biodiesel that Leon had moved between tanks at two fuel terminals
located in the Houston, Texas area (which we called Westway I and Westway 2) and at a third
fuel terminal called Stolt, which I understood to be in Louisiana, and which I now know was
named Stolthaven New Orleans. The document I received from Dery! Leon showed that product
was being rotated between these three terminals (Westway I, Westway 2, and Stolt). This
rotation of fuel between the tanks was being used to claim tax credits illegally. I discussed the
summary sheet with Jacob Kingston who knew everything identified in this paragraph and told
me not to wony about it. After this time, I continued to work on the WRE/UFS projects
involving the movement of fuel among Catan, WRE, and SCM by doing whatever I was asked to
do by Dery! Leon and Jacob Kingston to fmther the project.

        I was aware that in conjunction with the movement of fuel described in the paragraphs
above, Catan, WRE, and SCM were also moving money back and forth. I knew that the people
responsible for moving money on behalf of WRE were Rachel Kingston and Isaiah Kingston.
Based on my observation and familiarity with the hierarchy at WRE, I understood that each time
Rachel Kingston or Isaiah Kingston moved money they were doing so at the direction of, or at
least with the knowledge of, Jacob Kingston and that Jacob Kingston was aware of both the
                                                5
   Case 2:18-cr-00365-JNP-BCW Document 450 Filed 07/18/19 Page 6 of 18




transactions and their purpose. I do not recall ever being aware of the amount of money that was
moved in any of these transactions (I did not have access to bank records and was not a signer on
any bank accounts), but I understood that the invoices I created were the basis for these
transactions. I also knew that the money involved in these transactions was derived from the
false claims for tax credits that WRE filed with the IRS.

       At all relevant times, Jacob Kingston was responsible for preparing and filing Forms
8849 with the IRS, on which WRE claimed credits for producing or blending biofuel. I was not
aware of the dates that claims were filed or the amount of fuel tax credits that were claimed on
each Form 8849 at the time it was filed.

        In late 2013, I believe December, Jacob Kingston asked me to prepare a summary sheet
of the gallons of purported biofuel that Dery I Leon had moved. At this time, Jacob Kingston
provided me with the Forms 8849 that had been filed between May 2013 and November2013.
At the time I saw these returns, I confronted Jacob Kingston about the fact that the tax credits
were outrageously high and that they totaled even more than the amount of fuel that had been
moved between WRE, Catan, and SCM. Jacob Kingston acknowledged that he had filed Forms
8849 on behalf of WRE for fuel that had not been shipped or sold.

       Throughout 2013, I was aware that Jacob Kingston was travelling and conducting
business with Levon Termendzhyan. I was not aware of the exact nature of their business.
Although I travelled with Levon and Jacob Kingston, it was their custom to move away from me
when they would discuss their business dealings. I understood that WRE/UFS and Levon's
companies had substantial business dealings.

        I know a person, Individual I, who had previously worked at UFS/WRE. At some point I
became aware that Individual 1 claimed to have contacts with important government officials; I
later heard that he claimed to have contacts within the United States Department of Justice. I
know that Individual 1 claimed that there was an investigation into WRE/UFS by federal
government authorities. Individual 1 used the code name "The Commissioner" or
"Commissioner Gordon" in reference to a high-level government contact. I did not like
Individual 1 and asked Jacob Kingston not to deal with him, but I was aware that Jacob Kingston
had contacts with Individual and made efforts to have Individual 1's "guys," which I understood
might include the Commissioner, expose employees ofWRE who were cooperating with the
government by giving documents and information to the federal government; I understand that
WRE fired employees based on reports from Individual 1 "guys" that those employees were
cooperating with the federal government.

        In early 20 I 6, there were search warrants executed at various locations related to
WRE/UFS and to the Davis County Cooperative Society, including at the home I shared with
Jacob Kingston. A short time after the searches (I believe two weeks thereafter) Jacob Kingston
told me that he had been tipped off to the search warrants and that he had taken his actual
computer and replaced it with another computer and that he had taken items from his office and
placed them in his car. Jacob Kingston told me that after the searches were complete, he returned
his original computer to his office.
                                                  6
   Case 2:18-cr-00365-JNP-BCW Document 450 Filed 07/18/19 Page 7 of 18




        12.    The only terms and conditions pertaining to this plea agreement between me and
the United States are as follows:

           a. Guilty Plea. I will plead guilty to Counts 1 and 23 of the Second Superseding
Indictment.

          b. Stipulated Sentence. Pursuant to Rule l l(c)(l)(C) of the Federal Rules of
Criminal Procedure, the sentence imposed by the Court will be no more than 15 years (180
months) imprisonment.

               (I)     I understand that this agreement, including my plea, the agreed upon
maximum sentence, and all other terms referenced herein, are subject to the approval of, and
acceptance by the Court. I fmther understand that the Comi will likely order the preparation of a
Presentence Rep011 to assist in the determination of whether this plea and the agreement are
appropriate, and I agree to fully cooperate in the preparation of the Presentence Rep011.

                (2)    If, after receiving all relevant information, the Comt rejects the plea
agreement and determines that a sentence higher than the agreed upon sentence of no more than
15 years (180 months) will be imposed, I will have the right to withdraw the plea of guilty and
the terms of this agreement will become null and void. Likewise, if the Court rejects the plea
agreement, I understand that the United States will have the right to move to vacate this
agreement, and all terms of this agreement will become null and void.

            c. Relevant Conduct. I understand and agree that the Presentence Report may
include descriptions of conduct I engaged in which either was not charged against me, will not
be pleaded to by me, or both. I understand and agree that the Court will take these facts into
consideration in determining the reasonableness of the stipulated sentence. I agree and stipulate
that the intended loss of the conspiracy which I knowingly joined was $1,166,792,650 and that
the actual loss caused by the conspiracy that I knowingly joined was $51 l,842,773.

           d. Appeal Waiver.

               (I)      Fully understanding my limited right to appeal my sentence, as explained
above in paragraph 8, and in consideration of the concessions and/or cormnitments made by the
United States in this plea agreement, I knowingly, voluntarily, and expressly waive my right to
appeal any sentence imposed upon me, except that I do not waive the right to appeal as set forth
in 18 U.S.C. § 3742(c)(!), which states that I may not file a notice of appeal unless the sentence
imposed is greater than the sentence set fotih in this agreement.

                (2)    I also knowingly, voluntarily, and expressly waive my right to challenge
my sentence, unless the sentence imposed is greater than the sentence set forth in this agreement,
in any collateral review motion, writ or other procedure, including but not limited to a motion
brought under 28 U.S.C. § 2255, except on the issue of ineffective assistance of counsel.



                                                 7
   Case 2:18-cr-00365-JNP-BCW Document 450 Filed 07/18/19 Page 8 of 18




               (3)    I understand that this waiver of my appeal and collateral review rights
concerning my sentence shall not affect the United States' right to appeal my sentence pursuant
to 18 U.S.C. § 3742(c)(2) and§ 3742(b)(l) and (2).

               (4)     I fmther understand and agree that the word "sentence" appearing
throughout this waiver provision is being used broadly and applies to all aspects of the Court's
sentencing authority, including, but not limited to: (I) sentencing determinations; (2) the
imposition of imprisonment, fines, supervised release, probation, and any specific terms and
conditions thereof; and (3) any orders of restitution.

           e. Presentence Report and Financial Information. I agree to provide truthful and
complete information, including financial information, as requested by the probation office for
the preparation of my presentence report and for determination of the conditions of my
supervised release. I also consent to allowing the United States Attorney's Office to run a credit
check on me. I consent to being placed on the Treasury Offset Program and State Finder.

           f.   Restitution.

               (I)     I agree that I am subject to mandatmy restitution because my case falls
within the provisions of 18 U.S.C. § 3663A(a)(l) and (c)(l) based on Count I of the Second
Superseding Indictment, to which I am pleading guilty. My attorney has explained what
mandatory restitution means.

               (2)      Under 18 U.S.C. § 3663A(a)(3), I agree to pay restitution to the Internal
Revenue Service, in the amount of $511,842,773, due at the time of sentencing. I agree that this
total amount of restitution reflected in this agreement results from my fraudulent conduct. I
agree to pay this specific restitution, joint and several with any codefendants, and agree that this
amount should not be reduced or increased through apportionment of liability under 18 U .S.C. §
3664(h).

                (3)      I agree to the following additional provisions regarding restitution:

                      i. I agree that restitution is due and payable immediately after the judgment
                         is entered and is subject to immediate enforcement, in full, by the United
                         States. If the Court imposes a schedule of payments, I agree that the
                         schedule of payments is a schedule of the minimum payment due, and that
                         the payment schedule does not prohibit or limit the methods by which the
                         United States may immediately enforce the judgment in full. The IRS will
                         use the amount of restitution ordered as the basis for a civil assessment
                         under 26 U.S.C. § 620 J(a)(4). I do not have the right to challenge the
                         amount of this restitution-based assessment. See 26 U.S.C. §
                         6201 (a)(4)(C). Neither the existence of a restitution payment schedule nor
                         my timely payment of restitution according to that schedule will preclude
                         the IRS from immediately collecting the full amount of the restitution-
                         based assessment.

                                                   8
   Case 2:18-cr-00365-JNP-BCW Document 450 Filed 07/18/19 Page 9 of 18




                     ii. I am entitled to receive credit for restitution paid pursuant to this plea
                         agreement against those assessed civil tax liabilities due and owing for the
                         same periods for which restitution was ordered. I understand and agree
                         that the plea agreement does not resolve my civil tax liabilities, that the
                         IRS may seek additional taxes, interest and penalties from me relating to
                         the conduct covered by this plea agreement and for conduct relating to
                         another time period, and that satisfaction of the restitution debt does not
                         settle, satisfy, or compromise my obligation to pay any remaining civil tax
                         liability. I authorize release of information to the IRS for purposes of
                         making the civil tax and restitution based assessments.

                     u1. I understands that I am not entitled to credit with the IRS for any payment
                         until the payment is received by the IRS.

                     iv. If full payment cannot be made immediately, I agree to make a complete
                         and accurate financial disclosure to the IRS on forms prescribed by the
                         IRS (including, but not limited to, IRS Form 433-A and Form 433-B, as
                         appropriate), and to disclose to the IRS any and all additional financial
                         information and financial statements provided to the probation office. I
                         also agree to provide the above-described information to the probation
                         office.

                     v. !fl make a payment of the restitution agreed to above prior to sentencing,
                        the payment will be applied as a credit against the restitution ordered.

               (4)    I understand that the amount of restitution and the schedule of payments
will be determined as a patt of the sentencing proceedings in accordance with the provisions of
18 U.S.C. § 3664. I agree to pay all restitution as ordered by the Court. I agree that the payment
and enforcement of my restitution order is governed by 18 U.S.C. § 3664, and my lawyer has
explained the consequences of an order of restitution.

               (5)     I understand and agree that payment of any restitution owed, pursuant to
the schedule set by the Cmnt at sentencing, should be a condition of any term of probation or
supervised release imposed upon me. I know that ifl fail to pay restitution as ordered, the failure
can be considered a violation of probation or supervised release and, pursuant to 18 U.S.C. §
3614, the Court can resentence me to any sentence which might originally have been imposed in
my case.

               (6)       I agree to the following provisions regarding payment ofrestitution:

                      i. I agree to send all payments made pursuant to the court's restitution order
                         to the Clerk of the Court at the following address:

                         Clerk of the Court
                         351 S W Temple
                         Salt Lake City, UT 84101
                                                    9
  Case 2:18-cr-00365-JNP-BCW Document 450 Filed 07/18/19 Page 10 of 18




                   ii. With each payment to the Clerk of the Court made pursuant to the District
                       Court's restitution order, I will provide the following information:

                            1. My name and Social Security number;

                            2. The District Comt and the docket number assigned to this case;

                            3. Tax year(s) or period(s) for which restitution has been ordered; and

                            4. A statement that the payment is being submitted pursuant to the
                               District Court's restitution order.

                  111.   I agree to include a request that the Clerk of the Comt send the
                         information, along with my payments, to the IRS address below:

                                IRS-RACS
                                Attn: Mail Stop 626 l, Restitution
                                333 W. Pershing Ave.
                                Kansas City, MO 64108

                  rv. I also agree to send a notice of any payments made pursuant to this
                      agreement, including the information listed in the previous paragraph, to
                      the IRS at the following address:

                                IRS-RACS
                                Attn: Mail Stop 6261, Restitution
                                333 W. Pershing Ave.
                                Kansas City, MO 64108

             g. Waiver oflnterest. The United States agrees to recommend that the Comt waive
interest for fines and restitution assessed against me.

           h. Forfeiture.

                 (1)    I admit that the majority of the transferred funds from Washakie or UFS to
Order-related entities were not through bona fide purchases for value. Specifically, I do not
contest that at least $30 million in proceeds traceable to the mail fraud scheme or money
laundering schemes to which I am pleading guilty were not bona fide purchases for value. I will
not contest the United States' tracing of proceeds of the mail fraud scheme and/or proceeds
involved in the money laundering schemes from Washakie and/or UFS to the properties listed in
Exhibit A. In addition, I do not contest that Washakie and/or UFS used false and/or inflated
invoices to give the false appearance that transfers of mail fraud scheme and/or proceeds
involved in the money laundering schemes were bona fide purchases for value.




                                                 10
    Case 2:18-cr-00365-JNP-BCW Document 450 Filed 07/18/19 Page 11 of 18




                 (2)    I agree to be interviewed by investigators within thirty days concerning
the assets specified in Exhibit A and any other assets connected to or that may connect to the
charges in the Second Superseding Indictment. I will respond truthfully to investigators
questions including in detailing my knowledge of these assets and their connection to the charges
specified in the indictment. To the extent I know, I will disclose to investigators the location of
the assets listed in Exhibit A and will disclose the existence and location of any other asset that is
traceable to the charges listed in the indictment, whether owned by myself or not.

                (3)     Upon request by the government, I agree to identify all assets connected to
or which may connect to the charges in the Second Superseding Indictment in which I had any
interest, or over which I exercise or exercised control, directly or indirectly, within the past seven
years. I also agree to identify any similar assets over which my co-defendants or third patiies
now have control. I agree to take all steps as requested by the United States to obtain from any
other parties by any lawful means any records of assets owned at any time by the defendant. I
agree to undergo any polygraph examination the United States may choose to administer
concerning such assets and to provide and/or consent to the release of my tax returns for the
previous five years.

               (4)     I agree to forfeit all prope1iy acquired from or traceable to my offenses
and all property that was used to facilitate my offenses, including, but not limited to, the
following specific property:

               The assets listed in Exhibit A.

                 (5)    I agree to a forfeiture MONEY ruDGMENT of$51 l,842,773. This
amount is equal to the value of any property, real or personal, constituting or derived from
proceeds traceable to the mail fraud conspiracy and not available for forfeiture as a result of any
act or omission of the defendant(s) for one or more of the reasons listed in 21 U.S.C: § 853(p). 1
Additionally, I agree to a forfeiture MONEY JUDGMENT of at least $511,842,773, which is
equal to the value of all prope1iy involved in the money laundering conspiracy and not available
for forfeiture for one or more of the reasons listed in 21 U.S.C. § 853(p) as a result of any act or
omission of the defendant(s). The money judgments will run concurrently.

                (6)     I acknowledge that to the extent proceeds of the mail fraud scheme
charged in count one or property involved in the money laundering counts in this agreement can
be traced to the property covered by this agreement, that property is subject to forfeiture because
it represents the proceeds of illegal conduct or helped facilitate illegal conduct.

                (7)     I agree that all such property may be forfeited in either an administrative,
civil and/or criminal judicial proceeding. I agree that I will not make a claim to the property or
otherwise oppose forfeiture in any such proceedings, and I will not help anyone else do so. IfI
have already made such a claim, I hereby withdraw it. I further agree that I will sign any

1
  The government will move to partially satisfy the forfeiture money judgment to the extent of
the value it obtains, after deducting costs, from successfully forfeiting specific assets.
                                                 11
  Case 2:18-cr-00365-JNP-BCW Document 450 Filed 07/18/19 Page 12 of 18




necessary documents to ensure that clear title to the forfeited assets passes to the United States,
and that I will testify truthfully in any judicial forfeiture proceeding. In addition, I agree that I
will not make any claim to prope1ty forfeited by any other defendant in this case.

               (8)      I hereby waive any claims I may have against the United States regarding
the seizure and forfeiture of the property covered by this agreement.

                 (9)   I hereby waive the requirements regarding notice of the forfeiture in the
charging instrument, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment.

               ( 10) I hereby waive any constitutional or statutory challenges to the forfeiture
covered by this agreement, including that the forfeiture is an excessive fine or punishment.

                (11) I agree to repatriate to the jurisdiction of the District of Utah any property
listed in the Second Superseding Indictment (including the funds described in paragraph 34(e)),
any property listed in Exhibit A that is outside the cmut's jurisdiction, and any other property
that is connected to, the proceeds of, or involved in the charges in the indictment. For real
property that is connected to, the proceeds of, or involved in the charges in the indictment, but is
outside the jurisdiction of the court, I agree to identify to the United States Attorney's Office
such properties within thirty days of signing this agreement; to sell those prope1ties within six
months of signing this agreement; and to repatriate the proceeds from the sale of such properties
within ten days of receipt along with an accounting from a title company or its equivalent that
details the disposition of funds.

               (12) If in its sole discretion the U.S. Attorney's Office determines that the
defendant meets the criteria for restoration under Depattment of Justice and Money Laundering
and Asset Recovery Section (MLARS) policy, it agrees to recommend to MLARS through the
restoration process that payments the defendant makes on the forfeiture money judgment be
applied to reduce the amount the defendant owes on the restitution order. The defendant fmther
understands that MLARS retains the ultimate discretion whether to grant or deny any restoration
request. Upon approval of the restoration request, payments made on the forfeiture money
judgment will also satisfy the restitution order to the extent of such payments. The defendant
may make payments on the forfeiture money judgment by cashier's check or money order to
"United States Marshals Service," referencing the case number, and mailed to: United States
Marshals Service, ATfN: Dorothy Akins, 351 S. West Temple, Suite 4.200, Salt Lake City, UT
84101-1908.

        13.    I understand and agree that this plea agreement is solely between me, the United
States Attorney for the District of Utah, and the Department of Justice, Tax Division, and does
not bind any other federal, state, or local prosecuting, administrative, or regulatory authorities.

       14.   I understand that I have a right to ask the Court any questions I wish to ask
concerning my rights about these proceedings and the plea.

                                                  12
  Case 2:18-cr-00365-JNP-BCW Document 450 Filed 07/18/19 Page 13 of 18




                                     *      *       *     *
        I make the following representations to the Court:

       1.     I am 42 years of age. My education consists of a high school education. I can
 read and understand English.

        2.     This Statement in Advance contains all terms of the agreement between me and
 the United States; if there are exceptions, the Court will be specifically advised, on the record,
 at the time of my guilty plea of the additional terms. I unde1·stand the United States and I
 cannot have terms of this plea agreement that are not disclosed to the Court.

       3.      No one has made threats, promises, or representations to me that have caused me
 to plead guilty, other than the provisions set fmth in this agreement.

       4.     Neither my attorney nor the United States has promised me that I would receive
 probation or any other form of leniency because of my plea.

       5.     I have discussed this case and this plea with my lawyer as much as I wish, and I
 have no additional questions.

       6.      I am satisfied with my lawyer.

       7.      My decision to enter this plea was made after full and careful thought; with the
 advice of counsel; and with a full understanding of my rights, the facts and circumstances of
 the case and the consequences of the plea. I was not under the influence of any drugs,
 medication, or intoxicants when I made the decision to enter the plea, and I am not now under
 the influence of any drugs, medication, or intoxicants.

       8.      I have no mental reservations concerning the plea.

       9.      I understand and agree to all of the above. I know that I am free to change or
 delete anything contained in this statement. I do not wish to make changes to this agreement
 because I agree with the terms and all of the statements are correct.

       DATED this      \ '"·   day of July, 2019


                                                                          .r

                                                                                           '   ~-----2.

                                                        Sally Louisin(ingston
                                                                      l
                                                        Defendant . )

       I certify that I have discussed this plea agreement with the defendant, that I have fully
explained her rights to her, and that I have assisted her in completing this written agreement. I

                                                   13
  Case 2:18-cr-00365-JNP-BCW Document 450 Filed 07/18/19 Page 14 of 18




believe that she is knowingly and voluntarily entering the plea with full knowledge of her legal
rights and that there is a factual basis for the plea.
                      : 2:'[),1
       DATED this     '• '        day ofJuly, 2019.

                                                           I;

                                                            I· . '·· / /-) ,"\'. r~,,
                                                      "•",~,"~l:~::=~=t~>i(\·:·: _
                                                                            J '>     /i
                                                            Loren Wa~hbjli·n
                                                            Attorney for Defendant

        I represent that all terms of the plea agreement between the defendant and the United
States have been, or will be at the plea hearing, disclosed to the Court, and there are no
undisclosed agreements between the defendant and the United States.

       DATED this-Lt!day ofJuly, 2019.

                                                            JOHN W. HUBER
                                                            United States Attorney

                                                                                              \


                                                            Richard M. Rolwing
                                                            Leslie A. Goemaat
                                                            Atihur J. Ewenczyk
                                                            Special Assistant United States Attorneys
                                                            John E. Sullivan
                                                            Senior Litigation Counsel




                                                      14
Case 2:18-cr-00365-JNP-BCW Document 450 Filed 07/18/19 Page 15 of 18




                                       Exhibit A
                         Property the Defendant Agrees to F01feit

 a. The physical plant once known as Washakie Renewable Energy, LLC, located at 7550 W
    24000 N Plymouth, Utah, and all the equipment installed therein, and affixed thereto.

 b. Real property located at:

    I.  2072 East Creek Road, Sandy, Utah 84190 United States
    2.   16572 Somerset Ln., Huntington Beach, CA 92649
    3.  4400 S. 700 E., Salt Lake City, UT 84107
    4.  4829 S. 3960 W., Taylorsville, UT 84129
    5.  4271 S. 1300 E., Salt Lake City, UT 84124
    6.   1415 W. C1ystal Ave., West Valley City, UT 84119 (APN 15-22-476-016)
    7.   13 Acres FM 511 @FM, Brownsville, TX 78521
    8.  24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
        (Parcel #07-090-0002)
    9. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
        (Parcel #07-037-0001)
    10. 24050 N. 600 W. Plymouth, UT 84330Box Elder County, Utah 84330 United States
        (Parcel #08-041-0004)
    11. 24050 N. 600 W Plymouth Box Elder County, Utah 84330 United States (Parcel #08-
        041-0019)
    12. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 8433 United States
        (Parcel #08-041-0020)
    13. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
        (Parcel #08-041-0025)
    14. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
        (Parcel #08-041-0026)
    15. 24050 N. 600 W. Plymouth, UT 84330Box Elder County, Utah 84330 United States
        (Parcel 08-041-0027)
    16. 24050 N. 600 W. Plymouth Box Elder County, Utah 84330 United States (APN 08-
        041-0028)
    17. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
        (Parcel 08-42-0018)
    18. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
        (Parcel #08-045-0005)
    19. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
        (Parcel #08-052-0008)
    20. 2973 W. Mackay Meadows Pl., Salt Lake City, UT 84119
    21. 2338 S. 1360 W. Salt Lake City, UT 84119
    22. Real property in the Corozal free-zone area of Belize
    23. 1305 W. Main, Mesa, AZ 85201 (APN: 134-31-005-F4)
    24. 3179 S. Village Pine Cove, West Valley City, UT 84128
    25. 8228 S. 2700 W., West Jordan, UT 84088
                                            15
Case 2:18-cr-00365-JNP-BCW Document 450 Filed 07/18/19 Page 16 of 18




    26. 7504 S. 2200 W., West Jordan, UT 84084
    27. 1516 W. Culpepper Cir., Taylorsville, UT 84123
    28. Deep Creek Ranch Ibapah, UT 84034 (APN: 07-097-0-0004)
    29. 1401 W. Crystal Ave., West Valley City, UT 84119 (APN: 15-22-476-016)
    30. 3365 S. Diamond Ridge Cir., West Valley City, UT 84128 (14-27-351-036)
    31. 6710 S. 2700 W., West Jordan, UT 84084
    32. 1995 W. Alexander St., Salt Lake City, UT 84119
    33. 3062 E. Ensign Park Dr., Magna, UT 84044
    34. 13907 S. 2200 W., Bluffdale, UT 84065
    35. 3475 S. Centennial Rd., Magna, UT 84044
    36. 780 N 1100 W., West Bountiful, UT 84087
    37. 1533 W. Dow1y Ct., Taylorsville, UT 84123 (APN: 21-15-409-040)
    38. 5090 S. 1130 W., Taylorsville, UT 84123 (APN: 21-11-303-008)
    39. 6938 W. Hunter Valley Dr., West Valley City, UT 84128 (APN: 14-27-330-010)
    40. Vacant Land, Woods Cross, UT 84087 (APN: 06-079-0083)
    41. APN: 15-25-230-024 Salt Lake City, UT
    42. 2928 S. 7200 W., Magna, UT 84044
    43. 1896 W. Seargant Dr., Salt Lake City, UT 84116 (APN: 08-27-108-008-0000
    44. 445 E. Wilson Ave., Salt Lake City, UT 84115
    45. 850 W. 600 N., West Bountiful, UT 84087
    46. 1672 W. Southgate Ave., West Valley City, UT 84119 (APN: 15-22-454-021)
    47. 7292 S. Redwood Rd., West Jordan, UT 84084
    48. 22555 N Frontage Rd, Portage, UT 8433 I (APN: 08-052-0012)
    49. Box Elder County, Utah APN: 08-052-0014
    50. Box Elder County, Utah APN: 08-052-0006
    51. Box Elder County, Utah APN: 08-052-0005
    52. Box Elder County, Utah APN: 08-052-0004
    53. Box Elder County, Utah APN: 08-044-0004

 c. The following vehicles:

    I. 2010 Bugatti Veyron, Vehicle Identification Number ("VIN")
       VF9SC2C23AM795205;
    2. 2015 Lamborghini Aventador, VIN: ZHWUR1ZD2FLA03759;
    3. 2011 Cadillac Escalade, VIN: IGYS4CEF8BR217610;
    4. 2013 Lincoln MKX, VIN: 2LMDJ8JK8DBL49070;
    5. 2013 Audi Q7, VIN: WAILMAFEXDD009274;

 d. Proceeds from the sale of the following vehicles:

    1. 2008 Lamborghini Murcielago, VIN: ZHWBU37S78LA02905
    2. 2007 Ferrari 599, VIN: ZFFFC60A070156760
    3. Six Kenworth T660 trucks with the following VINs: IXKAD49X9EJ418286;
       IXKAD49X9EJ418287; IXKAD49X9EJ418406; IXKAD49X9EJ418407;
       1XKAD49X9EJ4l7967; 1XKAD49X9EJ423229.
                                         16
Case 2:18-cr-00365-JNP-BCW Document 450 Filed 07/18/19 Page 17 of 18




 e. Property purchased in or traceable to the following transactions:

      Date           Title Company                     Bank Account       Amount
      08/23/2013     In West Title Services            Fidelity 1212      $377,131.52
      12/09/2013     In West Title Services            BofA 9516          $ l 64,000.00
      03/06/2014     Sterling Drive                    Fidelity I 2 I 2   $523,678.42
      03/07/2014     Service Link LLC                  USB 0221           $332,000.00
      03/14/2014     Kev Bank                          USB 0221           $284,000.00
      11/17/2014     American Secure Title             WRE4874            $407,772.92
      3/20/2015      American Secure Title             WRE 5016           $417,393.97
      !0/16/2015     American Secure Title             USB 0221           $326,427.56
      04/15/2015     American Secure Title             WRE 5016           $1,183,696.38


 f.    Any and all assets purchased or investments made using proceeds, whether through
       Washakie Renewable Energy, United Fuel Supply, SBK Holdings USA, Inc,, or SBK
       Holding AS (Turkey), or Speedy Lion Renewable Fuel Investments, LLC, and any gains
       from those investments, including the following:

       I. Mobstar, LTD (Ireland)
       2. Vision Financial Markets, LLC
       3. Set-App Technologies, Turkey including the following real propetiies:
                                                           Parcel
           City       Town     Neighborhood Ada No.         No.               Owner
         Istanbul    Besiktas      01takoy         38        19     287,00     Setap
         Istanbul    Besiktas    Kuru Cesme        172       18      80,00     Setap
         Istanbul    Besiktas    Kuru Cesme       1283       5      198,00     Setap
         Istanbul    Besiktas    Kuru Cesme       1283       6      225,75     Setap
         Istanbul    Besiktas    Kuru Cesme       1283       7      276,25     Setap

       4.   Biophanna, Turkey
       5.   lsanne, SARL
       6.   Karnak Isi Yalitim Sistamleri Sanayi (Turkey)
       7.   DogaDogan
       8.   Mega Varlik Yonetim A.S.
       9.   Accounts at Merrill Lynch

 g. All of the share interests and other equity of Beck's Sanitation, Inc., a Utah corporation,
    that Washakie Renewable Energy, LLC (signatory Jacob Kingston) purchased from Dan
    Magana in about July 2015.

 h. The outstanding balance of the loan owed by Zubair Kazi to SBK Holdings USA, Inc.;
    and
                                           17
Case 2:18-cr-00365-JNP-BCW Document 450 Filed 07/18/19 Page 18 of 18




    1. Any and all interest payments made or owed by Zubair Kazi.
    2. Any and all principal payments made or owed by Zubair Kazi.




                                         18
